In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00049-CV

OSMO HAUTANEN AND ISCHGL                    §   On Appeal from the 48th District Court
HOLDINGS, LLC, Appellants
                                            §   of Tarrant County (048-290140-17)

V.                                          §   April 1, 2021
JOHN R. PICNIC, Appellee                    §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellants Osmo Hautanen and ISCHGL Holdings,

LLC must pay all costs of this appeal.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Elizabeth Kerr__________________
                                            Justice Elizabeth Kerr